           Case 1:17-vv-00646-UNJ Document 40 Filed 10/23/18 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-0646V
                                     Filed: August 20, 2018
                                         UNPUBLISHED


    SUSAN CHATRIAND,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Damages Decision Based on Proffer;
    v.                                                       Influenza (Flu) Vaccine; Guillain-
                                                             Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Leah VaSahnja Durant, Law Offices of Leah V. Durant, PLLC, Washington, DC, for
petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On May 16, 2017, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillian-Barre syndrome (“GBS”) as a result
of an influenza vaccination she received on November 8, 2011. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

        On January 19, 2018, a ruling on entitlement was issued, finding petitioner
entitled to compensation for GBS. On August 20, 2018, respondent filed a proffer on
award of compensation (“Proffer”) indicating petitioner should be awarded $351,157.86
(comprising $225,000.00 for pain and suffering, $3,671.69 for past out of pocket
medical expenses, and $122,486.17 for past and future lost wages). Proffer at 1. In the
Proffer, respondent represented that petitioner agrees with the proffered award. Based
1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-00646-UNJ Document 40 Filed 10/23/18 Page 2 of 4



on the record as a whole, the undersigned finds that petitioner is entitled to an award as
stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $351,157.86 (comprising $225,000.00 for pain
and suffering, $3,671.69 for past out of pocket medical expenses, and $122,486.17
for past and future lost wages) in the form of a check payable to petitioner, Susan
Chatriand. This amount represents compensation for all damages that would be
available under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
            Case 1:17-vv-00646-UNJ Document 40 Filed 10/23/18 Page 3 of 4

                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

_________________________________________
                                          )
SUSAN CHATRIAND,                          )
                                          )
                  Petitioner,             )
                                          )                 No. 17-646V
v.                                        )                 Chief Special Master Dorsey
                                          )                 ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

               RESPONDENT'S PROFFER ON AWARD OF COMPENSATION

I.        Items of Compensation

          On January 19, 2018, respondent conceded that entitlement to compensation was

appropriate under the terms of the Vaccine Act. Thereafter, on January 19, 2018, Chief Special

Master Dorsey issued a Ruling on Entitlement, finding that petitioner was entitled to vaccine

compensation for her Guillian-Barre syndrome. Based upon the evidence of record, respondent

proffers that petitioner should be awarded $351,157.86. The award is comprised of the

following: $225,000.00 for pain and suffering; $3,671.69 for past out of pocket medical

expenses; and $122,486.17 for past and future lost wages. This amount represents all elements

of compensation to which petitioner would be entitled under 42 U.S.C. § 300aa-15(a). Petitioner

agrees.

 II.      Form of the Award

          The parties recommend that compensation provided to petitioner should be made through




                                               -1-
            Case 1:17-vv-00646-UNJ Document 40 Filed 10/23/18 Page 4 of 4

a lump sum payment of $351,157.86, in the form of a check payable to petitioner. 1 Petitioner

agrees.

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

                                                       Respectfully submitted,

                                                       CHAD A. READLER
                                                       Acting Assistant Attorney General

                                                       C. SALVATORE D’ALESSIO
                                                       Acting Director
                                                       Torts Branch, Civil Division

                                                       CATHARINE E. REEVES
                                                       Deputy Director
                                                       Torts Branch, Civil Division

                                                       ALEXIS B. BABCOCK
                                                       Assistant Director
                                                       Torts Branch, Civil Division


                                                       s/ Claudia B. Gangi
                                                       Claudia B. Gangi
                                                       Senior Trial Attorney
                                                       Torts Branch, Civil Division
                                                       U.S. Department of Justice
                                                       P.O. Box 146
                                                       Benjamin Franklin Station
                                                       Washington, D.C. 20044-0146
                                                       Tel: (202) 514-9729
                                                       Fax: (202) 616-4310
                                                       Email: claudia.gangi@usdoj.gov



Dated: August 20, 2018




1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future lost earnings
and future pain and suffering.
                                                 -2-
